DETAILED ACTION

Election/Restrictions

Claim 1 is allowable. Claims 4, 18 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-IV and subspecies A and B, as set forth in the Office action mailed on 07/30/2021, is hereby withdrawn and claims 4, 18 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 1-4 and 6-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claims 1 and 19, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a display panel, comprising: a display area comprising an optical component arrangement region, wherein the optical component arrangement region comprises at least one light-blocking region and a plurality of light-transmitting region units, the plurality of light-transmitting region units is distributed in rows and columns, and each of the plurality of light-transmitting region units comprises a plurality of light-transmitting regions; wherein each of the plurality of light-transmitting regions has a length direction, and an angle formed between the length direction and the first direction is within a range of 10° to 40°; and wherein the at least one light-blocking region comprises a first light-blocking region and a second light-blocking region; the first light-blocking region is surrounded by one of the two first positions of the first light-transmitting region, one of the two first positions of the second light-transmitting region, one of the two first positions of 2Uni-Intel Ref. DF193456US the third light-transmitting region and one of the two first positions of the fourth light- transmitting region; and the first light-blocking region is provided with L first light- emitting devices, where L is a positive integer; wherein the second light-blocking region is surrounded by one of the two second positions of the first light-transmitting region, one of the two second positions of the second light-transmitting region, one of the two second positions of a fifth light- transmitting region and one of the two second positions of a sixth light-transmitting region; the second light-blocking region is provided with X first pixel driving circuits and M second light-emitting devices; and each of the L first light-emitting devices and the M second light-emitting devices is electrically connected to one of the X first pixel driving circuits, where X and M are both positive integers and X>M in combination with the rest of the limitations of the claim.

The closest prior arts on record are Bok (US-20210191552-A1), Kwon (US-20180342571-A1), Kanno (US-20140354927-A1) and Bok (KR-20210082316-A). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-4 and 6-18 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 8-13, filed 03/22/2022, with respect to claims 1-4 and 6-19 have been fully considered and are persuasive.  The rejections of claims 1-4 and 6-19 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON J GRAY/Examiner, Art Unit 2897